 COMPASS DEVELOPMENT, INC.Compass Development, Inc. and/or Compass Devel.opment, Inc., Debtor in Possession and Oil,Chemical and Atomic Workers InternationalUnion, AFL-CIO. Case 6-CA-15143November 19, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTERUpon a charge filed on December 7, 1981, byOil, Chemical and Atomic Workers InternationalUnion, AFL-CIO, herein called the Union, andduly served on Compass Development, Inc., hereincalled Respondent; an amended charge filed onJanuary 4, 1982, by the Union and duly served onRespondent; and a second amended charge filed onFebruary 16, 1982, and duly served on Respondentand on Compass Development, Inc., Debtor inPossession, herein also called Respondent, the Gen-eral Counsel of the National Labor RelationsBoard, by the Acting Regional Director for Region6, issued a complaint on February 22, 1982, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practices af-fecting commerce within the meaning of Section8(a)(3) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charge and complaint and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding. Respond-ent failed to file an answer to the complaint.On April 1, 1982, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on April 27, 1982,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent didnot file a response to the Notice To Show Causeand therefore the allegations in the Motion forSummary Judgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged in262 NLRB No. 75the complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent herein specifically states that unless ananswer to the complaint is filed within 10 days ofservice thereof, "all the allegations in the Com-plaint shall be deemed to be admitted to be trueand may be found by the Board." Further, accord-ing to the uncontroverted allegations of the Motionfor Summary Judgment, the Acting Regional At-torney for Region 6, by letter dated March 9, 1982,advised Respondent that it had failed to file ananswer to the complaint and that, unless an answerwas received, summary judgment would be sought.As noted above, Respondent has failed to file ananswer to the complaint and has failed to file a re-sponse to the Notice To Show Cause.Accordingly, under the rule set forth above, nogood cause having been shown for the failure tofile a timely answer, the allegations of the com-plaint are deemed admitted and are found to betrue, and we shall grant the General Counsel'sMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a Pennsylvania corporation with an officeand place of business in West Hickory, Pennsylva-nia, where it has been engaged in the productionand nonretail sale of oil and related products.During the 12-month period ending September 30,1981, Respondent, in the course and conduct of itsbusiness operations, purchased and received at itsWest Hickory, Pennsylvania, facility products,goods, and materials valued in excess of S50,000 di-rectly from points outside the Commonwealth ofPennsylvania.Since on or about December 24, 1981, CompassDevelopment, Inc., Debtor in Possession, has beenduly designated by the United States BankruptcyCourt for the District of New Jersey as the debtorin possession with full authority to continue oper-ation and exercise all powers necessary to the ad-643 DECISIONS OF NATIONAL LABOR RELATIONS BOARDministration of the business of Compass Develop-ment, Inc.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDOil, Chemical and Atomic Workers InternationalUnion, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The 8(a)(3) and (1) ViolationsOn or about November 19, 1981, Respondentlaid off and on or about November 23, 1981, Re-spondent discharged its employees Terry L. Bean,Michael E. Bowen, Mark A. DeVore, Robert J.Duncan, William J. Forbes, Charles J. Foster,Maurice J. McBride, John R. Rowe, and PatrickG. Yerskey. Respondent engaged in the aforesaidconduct because the above-named employeesjoined, supported, or assisted the Union and en-gaged in concerted activities for the purposes ofcollective bargaining or other mutual aid or protec-tion.Accordingly, we find that, by the aforesaid con-duct, Respondent discriminated in regard to theterms and conditions of employment of its employ-ees, thereby discouraging membership in a labororganization, and that by such conduct Respondentengaged in unfair labor practices within the mean-ing of Section 8(a)(3) and (1) of the Act.B. Independent 8(a)(1) ViolationsOn or about September 1, 1981, Respondent,acting through its assistant foreman and supervisor,Richard Burrows, interrogated its employees re-garding their union membership, activities, andsympathies and the union membership, activities,and sympathies of their fellow employees.On or about October 1, 1981, Respondent, actingthrough its foreman and supervisor, Richard Rice,threatened its employees with more onerous work-ing conditions if they selected the Union as theircollective-bargaining representative.On or about November 3, 1981, Respondent,acting through its foreman and supervisor, PaulGreathouse, threatened its employees with subcon-tracting of work and layoffs if they selected theUnion as the collective-bargaining representative.Accordingly, we find that, by the aforesaid con-duct, Respondent has interfered with, restrained,and coerced its employees in the exercise of therights guaranteed them by Section 7 of the Act,and by such conduct Respondent has engaged inunfair labor practices within the meaning ofSection 8(a)(1) of the Act.IV. THE EFFECT OF THE UNFAIR L.ABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with the oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act, weshall order that it cease and desist therefrom andtake affirmative action designed to effectuate thepolicies of the Act.We have found that Respondent discriminatedagainst those employees named in section III, A,above, by laying them off on or about November19, 1981, and by discharging them on or about No-vember 23, 1981. Accordingly, we shall order thatthey be offered immediate and full reinstatement totheir former jobs or, if such positions no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges previously enjoyed. We also shall orderthat Respondent make these employees whole forany loss of pay they may have suffered because ofthe discrimination against them, to be computed inthe manner prescribed in F. W. Woolworth Compa-ny, 90 NLRB 289 (1950), with interest as set forthin Florida Steel Corporation, 231 NLRB 117(1977). 1 We also shall order that Respondent ex-punge from its files any reference to the unlawfullayoffs of these employees on or about November19, 1981, and to their unlawful discharges on orabout November 23, 1981, and notify them that thishas been done and that evidence of Respondent'sunlawful conduct will not be used as a basis forfuture personnel actions against them.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Compass Development, Inc. and/or CompassDevelopment, Inc., Debtor in Possession, is an em-' See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).644 COMPASS DEVELOPMENT, INC.ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Oil, Chemical and Atomic Workers Interna-tional Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By the acts described in section III, A, above,Respondent has discriminated in regard to hire andtenure of employment of its employees, therebydiscouraging membership in or activities on behalfof a labor organization, and thereby has engaged inunfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.4. By the acts described in section III, B, above,Respondent has interfered with, restrained, and co-erced its employees in the exercise of the rightsguaranteed them by Section 7 of the Act, andthereby has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Compass Development, Inc. and/or Compass De-velopment, Inc., Debtor in Possession, West Hick-ory, Pennsylvania, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Laying off and discharging its employees, orotherwise discriminating against them, because theyjoined, supported, or assisted the Oil, Chemical andAtomic Workers International Union, AFL-CIO,or any other labor organization, and engaged inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection.(b) Interrogating employees about their unionmembership, activities, and sympathies or the unionmembership, activities, and sympathies of other em-ployees.(c) Threatening employees with more onerousworking conditions if they selected the Union, orany other labor organization, as their collective-bargaining representative.(d) Threatening employees with subcontractingof work and layoffs if they select the Union, or anyother labor organization, as their collective-bar-gaining representative.(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Offer immediate and full reinstatement to em-ployees Terry L. Bean. Michael E. Bowen, MarkA. DeVore, Robert J. Duncan, William J. Forbes,Charles J. Foster, Maurice J. McBride, John R.Rowe, and Patrick G. Yerskey to their former jobsor, if such positions no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or other rights and privileges previously en-joyed, and make them whole for any losses theymay have suffered by reason of the discriminationagainst them as set forth in the section of this Deci-sion entitled "The Remedy."(b) Expunge from its files any reference to theunlawful layoffs of tihe above-named employees onNovember 19, 1981, and to their unlawful dis-charges on November 23, 1981. and notify them inwriting that this has been done and that evidenceof Respondent's unlawful conduct will not be usedas a basis for future personnel actions against them.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay which may be due under theterms of this Order.(d) Post at its West Hickory, Pennsylvania, facili-ty copies of the attached notice marked "Appen-dix."2Copies of said notice, on forms provided bythe Regional Director for Region 6, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board645 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT lay off or discharge employ-ees because they join, support, or assist Oil,Chemical and Atomic Workers InternationalUnion, AFL-CIO, or any other labor organi-zation, and engage in concerted activities forthe purpose of collective bargaining or othermutual aid or protection.WE WILL NOT interrogate employees abouttheir union membership, activities, and sympa-thies or the union membership, activities, andsympathies of other employees.WE WILL NOT threaten our employees withmore onerous working conditions if they selectthe Union, or any other labor organization, astheir collective-bargaining representative.WE WILL NOT threaten our employees withsubcontracting of work and layoffs if theyselect the Union, or any other labor organiza-tion, as their collective-bargaining representa-tive.WE WILL NOT in' any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act.WE WILL offer to Terry L. Bean, MichaelE. Bowen, Mark A. DeVore, Robert J.Duncan, William J. Forbes, Charles J. Foster,Maurice J. McBride, John R. Rowe, and Pat-rick G. Yerskey immediate and full reinstate-ment to their former jobs or, if their formerpositions no longer exist, to substantiallyequivalent positions of employment withoutprejudice to their seniority or other rights andprivileges previously enjoyed, and WE WILLmake them whole for any loss of pay theymay have suffered by reason of the discrimina-tion against them, with interest.WE WILL expunge from our files any refer-ence to the layoffs on November 19, 1981, andthe discharges on November 23, 1981, of theabove-named employees, and WE WILL notifythem that this has been done and that evidenceof this unlawful conduct will not be used as abasis for future personnel actions against them.COMPASS DEVELOPMENT, INC. AND/-OR COMPASS DEVELOPMENT, INC.,DEBTOR IN POSSESSION646